Alice Robie Resnick, J.,
dissenting. The per curiam opinion issued in this case is misleading and at best incomplete. The per curiam opinion issued by this court fails to address the main issue raised in plaintiffs’ action. Plaintiffs have asked this court to issue a declaratory judgment that the apportionment plan is constitutional. This complaint for declaratory judgment of necessity means that the merits of that suit are properly before this court and should be addressed. It is our duty and responsibility to give answers to the constitutional issues the plaintiffs have raised. Therefore, I see no reason to limit consideration of the issues in this case to one issue raised by one counterclaim, and I respectfully dissent.
I am unwilling to sit by and allow false impressions to be raised by my silence. The majority’s result has its foundation in legal gymnastics. The majority has, through incomprehensible maneuvering, reached a politically motivated result. When the majority realized that the merits of the case did *215not dictate the desired result, the main constitutional question was suddenly of minor importance. The majority searched far and wide through all issues in this case, found one issue it could agree on — the one raised in Senator Henry’s counterclaim — and magically brushed aside all other issues.
While I firmly believe that the majority has reached the wrong result on the one issue it does address, I can not countenance its refusal to consider this case squarely on its merits. If the plaintiffs have standing, as one of the concurring justices concluded, how can the merits of the entire controversy not be before this court? Justice Holmes, in his concurring opinion, recognizes this fact and does fully reach the merits. While I disagree with his reasoning and result, his approach is at least legally defensible.
On the other hand, if the plaintiffs do not have standing, how can either claim preclusion or issue preclusion apply to the facts of this case? The height of result-oriented absurdity is suggested by one of the concurring justices, who states: “Parties and their privies are bound by that decision and it is not reviewable except by the United States Supreme Court.” It is utter hypocrisy to evade the constitutional issue presented to us, to resolve the case on minor questions presented in one counterclaim, and to then declare the entire apportionment plan constitutional and binding unless the United States Supreme Court rules otherwise. The United States Supreme Court is reluctant to interpret a state constitution. Yet, by this hocus-pocus, the merit decision on Ohio constitutional issues is accomplished by a process of non-adjudication.
This court, in an attempt to reach a speedy resolution of this controversy, has undertaken the task of issuing a decision without benefit of oral argument. The rationale used to justify the rush to render a ruling is that the parties need guidance. Yet the majority avoids the principal issue which the plaintiffs sought to have resolved, that is, the constitutionality of the apportionment plan. Worse, the majority gives the false message, by deciding only the issue raised in defendant Henry’s counterclaim, that the plan otherwise complies with the mandates of Article XI of the Ohio Constitution.
Quite to the contrary, the apportionment plan in fact is riddled with violations of the Ohio Constitution, violations which the majority does not address, and therefore, does not acknowledge. The plan, because it is replete with constitutional defects, should be redrawn. To do as the majority has, and give the green light to implementation of the faulty plan, makes extensive future litigation inevitable. The majority’s approach denies the plaintiffs the very guidance they seek. The citizens of this state deserve a timely and thorough decision on the merits of this case. Although the two goals of speed *216and accuracy are not entirely compatible, I feel we should at this time issue a decision on the merits.
Proceeding now to a consideration of the merits of the case, attention is directed to paragraph thirty-nine of plaintiffs’ amended complaint, wherein plaintiffs specifically request the court to construe Sections 3, 4, 7, 8, 9, 10, and 11 of Article XI and find that “[t]he Apportionment Plan, adopted by Plaintiffs and attached as Exhibit A, conforms in all respects to Article XI of the Ohio Constitution and is valid and lawful.” After examining these sections and their interrelationships, it is clear that the apportionment plan as adopted is invalid and unlawful in part.
I. Preliminary Matters
A. Jurisdiction
Defendants Fisher, Ferguson and Quilter attack the jurisdiction of this court to hear this action. However, this court does in fact have jurisdiction over the subject matter, and this case does present a justiciable controversy.
Section 13 of Article XI of the Ohio Constitution provides in part that “[t]he supreme court of Ohio shall have exclusive, original jurisdiction in all cases arising under this Article. * * * ” This original action is for a declaratory judgment. This court has previously stated that we have no original jurisdiction in declaratory judgment. State, ex rel. Coyne, v. Todia (1989), 45 Ohio St.3d 232, 237, 543 N.E.2d 1271, 1276; Christensen v. Bd. of Commrs. on Grievances and Discipline (1991), 61 Ohio St.3d 534, 537, 575 N.E.2d 790, 792. However, those cases considered only our original jurisdiction under Section 2(B)(1), Article IV of the Ohio Constitution, which is limited to extraordinary writs, any cause on review as may be necessary to complete our determination, and matters affecting the governance of the bar. Our jurisdiction under Section 13, Article XI is broader, extending to “all cases” arising under that article.
In State, ex rel. Foreman, v. Bellefontaine Mun. Court (1967), 12 Ohio St.2d 26, 28, 41 O.O.2d 159, 159-160, 231 N.E.2d 70, 71, we held:
“Statutes which create a declaratory judgment procedure do not extend the jurisdiction of the subject matter of a court but rather extend the power of the court to grant declaratory relief within its respective jurisdiction. In other words, declaratory judgment statutes provide an additional remedy which may be granted by a court but they do not extend the jurisdiction as to the subject matter upon which a court may act. * * * ” (Citations omitted.)
R.C. 2721.02 authorizes “[cjourts of record” to grant declaratory judgments. This court is a court of record. Therefore, our jurisdiction to hear all cases under Article XI is complemented by the authority to grant declaratory *217judgments under R.C. 2721.02 and, to this extent, we may grant declaratory judgments.
B. Justiciable Controversy
Defendants Fisher, Ferguson, and Quilter also renew the argument that plaintiffs present no justiciable controversy. In Burger Brewing Co. v. Liquor Control Comm. (1973), 34 Ohio St.2d 93, 63 O.O.2d 149, 296 N.E.2d 261, we stated in paragraph one of the syllabus:
“An action for a declaratory judgment * * * may be entertained by a court, in the exercise of its sound discretion, where the action is within the spirit of the Declaratory Judgment Act, a justiciable controversy exists between adverse parties, and speedy relief is necessary to the preservation of rights which may otherwise be impaired or lost. (Paragraph two of the syllabus in American Life & Accident Ins. Co. v. Jones, 152 Ohio St. 287 [40 O.O. 326, 89 N.E.2d 301], followed.)”
A “justiciable controversy” is a “real” or “actual” controversy. In Burger Brewing Co., supra, we continued:
“For a real controversy to exist it is not necessary that the plaintiffs violate the regulation, as long as there is a controversy ‘ “between parties having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.” ’ (Emphasis added.) Peltz v. South Euclid, supra [11 Ohio St.2d], at page 131 [40 O.O.2d at page 131, 228 N.E.2d at page 323]. * * *
“To aid in the determination whether a controversy ‘is justiciable in character’ or there is the ‘ripeness’ necessary for review, United States Supreme Court Justice Harlan, in Toilet Goods Assn. v. Gardner (1967), 387 U.S. 158, 162 [87 S.Ct. 1520, 1523, 18 L.Ed.2d 697, 701], developed a two-fold test:
“ ‘ * * * first to determine whether the issues tendered are appropriate for judicial resolution, and second to assess the hardship to the parties if judicial relief is denied at that stage.’ * * * ” Burger Brewing Co., supra, 34 Ohio St.2d at 97, 63 O.O.2d at 151, 296 N.E.2d at 264.
Moreover, in Fortner v. Thomas (1970), 22 Ohio St.2d 13, 14, 51 O.O.2d 35, 35, 257 N.E.2d 371, 372, we stated:
“It has been long and well established that it is the duty of every judicial tribunal to decide actual controversies between parties legitimately affected by specific facts and to render judgments which can be carried into effect. It has become settled judicial responsibility for courts to refrain from giving opinions on abstract propositions and to avoid the imposition by judgment of premature declarations or advice upon potential controversies. * * * ”
*218Plaintiffs present three concrete specific issues involving application of Sections 3, 4, 7, 8, 9, 10, and 11 of Article XI to the creation of house of representatives districts. Such issues are clearly appropriate for judicial resolution. Additionally, the hardship if relief is denied is made manifest by the approaching February 20, 1992 deadline to file petitions for election to the General Assembly. Moreover, although the apportionment plan had not been adopted and published when the original complaint was filed in this case, it was adopted on October 1, amended on October 1, amended on October 3, and published on October 5, 1991, before the amended complaint was filed. The issues presented are thus ripe for determination. Therefore, the complaint presents a real and actual controversy that is “justiciable in character.”
II. On the Merits
A. Section 10, Article XI
Plaintiffs first argue that a proper understanding and construction of Section 10, Article XI is central to understanding the specific issues concerning it and Sections 3, 4, and 7. Section 10 states:
“The standards prescribed in sections 3, 7, 8, and 9 of this Article shall govern the establishment of house of representatives districts, which shall be created and numbered in the following order to the extent that such order is consistent with the foregoing standards:
“(A) Each county containing population substantially equal to one ratio of representation in the house of representatives,1 as provided in section 2 of this Article, but in no event less than ninety-five per cent of the ratio nor more than one hundred five per cent of the ratio shall be designated a representative district.
“(B) Each county containing population between ninety and ninety-five per cent of the ratio or between one hundred five and one hundred ten per cent of the ratio may be designated a representative district.
“(C) Proceeding in succession from the largest to the smallest, each remaining county containing more than one whole ratio of representation shall be divided into house of representatives districts. Any remaining territory within such county containing a fraction of one whole ratio of representation shall be included in one representative district by combining it with adjoining territory outside the county.
*219“(D) The remaining territory of the state shall be combined into representative districts.” (Footnote added.)
Plaintiffs explain that they first named as single house districts counties that qualified under Section 10(A), and second, those that qualified under Section 10(B). They then followed Section 10(C), proceeding from the most populous to the least populous county entitled to one or more districts. They emphasize the second sentence of Section 10(C), contending that it requires any population remaining after house districts wholly within a county are created to be joined with territory from an adjoining county to form a district before proceeding to the next smaller county.
Finally, plaintiffs argue that Section 10(D) necessarily applies only to counties with less than one whole house ratio of representation which, therefore, do not qualify to be single-county house districts under Sections 10(A) and 10(B).
Plaintiffs’ construction of Section 10 is flawed. Initially, there is no basis for according it the primacy that plaintiffs obviously did in constructing the adopted plan. The preamble of Section 10 clearly shows that it is a procedural section for the ordering and numbering of house districts and that its procedural requirements are secondary to the substantive requirements of Sections 3, 7, 8, and 9 (and additionally Sections 4 and 11), all of which are hereby described in outline2:
*220(1) (a): Section 3 requires house districts to be substantially equal to a house ratio of representation and provides that “in no event” shall the population of a district be less than ninety-five percent or more than one hundred five percent of a house ratio, permitting an exception only for single-county house districts established under Section 9 in counties having ninety to ninety-five percent or one hundred five to one hundred ten percent of a house ratio of representation.
(b): Similarly, Section 4 of Article XI, although not mentioned in Section 10, requires that senate districts shall “in no event” be less than ninety-five or more than one hundred five percent of a senate ratio of representation, without exception.
(2) (a): Sections 7(A), (B), and (C) require creating house districts from one or more whole counties where possible, then from certain combined whole governmental units, and as a last resort by dividing only one such governmen*221tal unit between two districts. These sections are expressly subordinated to Section 3’s population requirements and to each other in descending order.
(b) : Section 7(D) requires prior districts (from 1981 in this case) to be retained, “to the extent reasonably consistent with the requirements of section 3 * * Contrary to statements made by plaintiffs, Section 7(D) is not subordinated to Sections 7(A), (B), and (C).
(c) : Section 8 requires each county containing at least one house ratio of representation to contain as many wholly internal house districts as it has whole house ratios of representation, and requires that any remainder population be part of only one adjoining house district. Section 8 is not expressly subordinated to any other section; however, in order to give meaning to the “in no event” language of Sections 3 and 4, it must be subordinate to those sections.
(d) : Although not mentioned in Section 10, which pertains only to the order of creation and numbering of house districts, Section 11 requires senate districts to be composed of three contiguous house districts, requires counties containing at least one whole senate ratio of representation to have as many senate districts wholly within the county as the county has whole senate ratios of representation, requires any remainder population to be part of only one adjoining senate district, and requires that counties having less than one senate ratio of representation, but at least one house ratio of representation, to be part of only one senate district. Section 11 is not expressly subordinated to any other section, but it should be subordinated to Section 4 because of the latter’s “in no event” language.
Thus, it is evident that the population requirements of Sections 3 and 4 must initially be considered in any construction of Article XI; that creation of a district under Section 9 is a desirable exception to Section 3, but is not mandatory; that Sections 7(A), (B), and (C), collectively, and Sections 7(D), 8, and 11 are of equivalent priority, but secondary to Sections 3 and 4; and that Section 10 is of lowest priority.
The per curiam opinion states that Sections 9 and 11 are coequal with Section 4. That conclusion is clearly wrong in light of Section 4’s language that “in no event shall any senate district contain a population of less than ninety-five per cent * * * of the ratio of representation in the senate * * *.” The plan should have been drawn to give effect to all relevant sections. If, however, conflict is unavoidable, Sections 9 and 11 must yield to Section 4.
Moreover, from the hierarchy of provisions outlined above, it follows that plaintiffs are not correct when they state that Section 10(C) must be strictly complied with even though it may interfere with the primary goals of population equality under Sections 3 and 4, and the secondary goals of *222creating districts from whole counties and preserving prior districts under Sections 7(A) and 7(D).
The reference in 10(C) to “count[ies] containing more than one whole ratio of representation” does not refer to counties with more population than one ratio of representation, but to counties with more whole ratios than one. This means two or more whole ratios. Hence, counties containing one but less than two whole ratios should be ordered and numbered under Section 10(D)’s remainder category. In any case, Sections 10(C) and 10(D) must be treated as flexible concepts to be dispensed with if necessary to achieve the substantive requirements of Sections 3, 4, 7, 8, 9, and 11.
Accordingly, the specific issues will be addressed from this construction of the hierarchy of Article XI and Section 10’s place in it, rather than from the construction urged by plaintiffs.
B. Section 7(A) Violations
Plaintiffs contend that defendants Ferguson and Quilter have wrongly charged that the adopted plan fails to comply with Section 7(A) of Article XI, which states in part that, subject to the population requirements of Section 3, house district boundary lines shall be drawn “to delineate an area containing one or more, whole counties.” Section 7(A) is fully understood only in the contexts of Sections 7(B) and (C).3 Section 7(B) provides that where Section 3’s population requirements cannot be attained by forming a district from whole counties under Section 7(A), districts may be formed by combining whole governmental units, giving preference to counties, townships, municipalities and city wards, in that order. Section 7(C) then provides that if Section 3’s population requirements cannot be attained under Section 7(B), “only one” such governmental unit may be divided between two districts, giving preference for division in the following order: township, city ward, city and village.
Defendants argue that Section 7(A) requires the creation of as many house districts from whole counties as possible. They present evidence that the approved plan contains only eighteen whole counties in such districts, when it might have contained at least thirty-one, the number of such counties retained in whole county districts in the plan offered by the Democratic minority of the Apportionment Board.
Plaintiffs argue that Section 7(A) does not require the creation of districts of more than one whole county. They argue that the creation of whole counties is governed only by the provisions of Sections 10(A) and (B) for the *223ordering and numbering of single-county districts. They further argue that Sections 7(A) and 10 must be reconciled by relegating boundary drawing provisions of Section 7(A) to Section 10(D), which requires the creation of districts from remaining territories after single-county districts under Sections 10(A) and (B) and multidistrict counties under Section 10(C) have been created, and the remainder populations of the Section 10(C) counties have been attached to surrounding territory.
Plaintiffs’ interpretation of Section 10 must be rejected. First, Section 7(A)’s reference to “one or more whole counties” clearly refutes the contention that it does not contemplate the creation of districts from two or more whole counties. Second, plaintiffs’ relegation of Section 7(A)’s requirements to Section 10(D)'s remainder category again subordinates the former’s substantive requirement to the latter’s procedures, a construction rejected in Part IIA of this dissenting opinion.
Plaintiffs also contend that they have retained fifty-six whole counties in districts under the adopted plan. This is true, but not relevant to this issue. Plaintiffs are combining the count of whole-county districts (Section 7[A] districts) and the count of districts containing at least one whole county in combination with other governmental units (Section 7[B] districts). The question is whether, under Section 7, whole-county (7[A]) districts are to be preferred to 7(B) and (C) districts. The internal evidence from Section 7 confirms that they are.
Defendants Ferguson and Quilter present evidence that the Democratic plan used thirteen more counties in whole-county districts than did the adopted plan. This is not conclusive evidence since the defendants have not established the total validity of the Democratic plan. Nevertheless, the Democratic plan is some evidence that more whole-county districts could have been created.
Plaintiffs have raised this issue and requested the court to construe the various sections of Article XI and declare the adopted plan constitutional. However, they have failed to sustain their burden of proof.
C. Section 7(D) Violations
Section 7(D), Article XI states:
“In making a new apportionment, district boundaries established by the preceding apportionment shall be adopted to the extent reasonably consistent with the requirements of section 3 of this Article.”
Defendants state that, on the basis of internal population, forty-four house districts could have been retained under Section 7(D). However, their expert *224witness acknowledges that external, adjacent population must also be taken into account when applying Section 7(D). Plaintiffs’ expert concurs.
Plaintiffs argue that population shifts and the “implications of minority voting rights under the [federal] Voting Rights Act” made it impossible to retain more than seven prior districts. Moreover, plaintiffs’ expert witness, commenting on defendants’ model plan, stated that the plan violated Section 7(A) because it created districts without any whole county, and that it violated Section 10(C) by not creating a district combining the remainder population of a multidistrict county with territory outside the county before proceeding to the next multidistrict county.
Plaintiffs also maintain, citing evidence from both expert witnesses, that Section 8’s requirements take precedence over Section 7(D).4
Defendants submit as evidence a model apportionment plan. This plan retains thirty-one of the forty-four eligible districts, more than either the adopted plan or the rejected Democratic plan.
Defendants’ exhibit 17 represents that all ninety-nine house districts in the model plan contain the required Section 3 population except House District 5 (Fairfield County), which contains the required population to be a Section 9, single-county district. Exhibit 18 lists the forty-four 1981 districts eligible for retention in 1991 solely on the basis of internal population and the thirty-one districts the model plan retains. This latter group includes former districts 1, 3, 5, 6, 7, 10, 13, 17, 22, 29, 32, 39, 41, 42, 43, 44, 45, 46, 54, 62, 65, 79, 80, 81, 82, 89, 90, 91, 94, 95, and 96.
Again, this evidence is not conclusive because it presumes that the model plan conforms to the Constitution not only in regard to Section 7(D), but in all other respects. Nevertheless, it is entitled to some weight, and balancing it against plaintiffs’ evidence and arguments on this issue, the model plan is entitled to greater weight on this issue.
First, plaintiffs argue that required compliance with the federal Voting Rights Act of 1965, Section 1973 et seq., Title 42, U.S.Code, prevented them from retaining some prior districts by requiring them to create as many districts as possible where black voters could be in the majority. However, the January 31, 1992 order of the federal three-judge panel in Quilter v. Voinovich (pending), N.D.Ohio No. 5:91CV2219, concluded that there was no such legal mandate under the Voting Rights Act, and specifically removed this claim as a possible defense in state proceedings. Therefore, no weight can be accorded to plaintiffs’ evidence or argument on this claim.
*225Second, plaintiffs’ contention that some of the model plan’s districts do not contain whole counties in violation of Section 7(A) is refuted by reference to Sections 7(B) and (C). Although Section 7(B) prefers inclusion of whole counties, it does not require it, and therefore does not preclude the creation of districts without whole counties.
Third, plaintiffs’ contention that population shifts made retention of more than seven prior districts impossible is supported only by their expert witness’s statement in his deposition. This assertion does not outweigh defendants’ exhibit 17, which purports to retain thirty-one such districts with the constitutionally required ratio of representation.
Fourth, plaintiffs’ evidence that the model plan violates Section 10(C) again misconstrues the relationship between Sections 7 and 10, by suggesting that Section 10(C) takes precedence over 7(D), an argument refuted supra.
Fifth, plaintiffs’ assertion that Section 8’s requirements prevented compliance with Section 7(D) is not supported by evidence. As stated in Part IIA, Sections 7(D) and 8 have equivalent status under Article XI. Before violating one to achieve compliance with the other, plaintiffs must clearly show that such conflict was unavoidable.
Accordingly, the approved plan does not comply with Section 7(D)’s requirements for the retention of prior districts. The plaintiffs should be required to redraw the plan in conformance with the proper construction of Sections 7, 8, and 10.
D. Sections 3, 4, and 9
Plaintiffs admit that House District 68, which is made up of Geauga County and part of Trumbull County under the adopted plan, contains less than ninety-five percent of a house of representatives ratio of representation.
Plaintiffs explain the dilemma with the underpopulation of House District 68, as follows:
(1) The district is composed of Geauga County and the remainder of Trumbull County after creation of House Districts 66 and 67 in Trumbull.
(2) Population cannot be added to the district from adjoining Ashtabula County because that county has been designated a single-county district under Section 9, and is also a prior district to be preserved under Section 7(D).
(3) Trumbull County, which contains two house districts plus the remainder that is part of House District 68, must be within a single senate district pursuant to Section 11. Therefore, it cannot be combined with Mahoning or Portage Counties, which also must be in single senate districts under Section *22611, nor can it be combined with Ashtabula County, which is a single-county district previously established.
(4) Territory from adjoining Cuyahoga County cannot be combined with House District 68, since the remainder population in Cuyahoga County is nearly ninety percent of a house ratio, which, if combined with Geauga County, would extend the house district population well beyond the one hundred five percent limit of Section 3.
(5) Therefore, the only alternative is to combine the Trumbull County remainder with Geauga County to form an underpopulated house district.
Similarly, plaintiffs argue that the underpopulation of Senate District 32, which is composed of House Districts 66, 67, and 68, is unavoidable and excusable because, as House District 68 must be excused from meeting population requirements of Section 3 of Article XI, so the senate district which contains that house district must also be excused from meeting the population requirements of Section 4 of Article XI.
Defendants Ferguson and Quilter argue that Section 3 permits deviation from its population requirements only to create a single-county district under Section 9, and that House District 68 does not come within that exception. Similarly, they argue that there is no exception from Section 4’s population requirements for senate districts.
Defendant Henry also relies on the admitted facial violation of Sections 3 and 4.
Plaintiffs’ argument is flawed in several respects. First, as stated above, Sections 3 and 4 state that in no event shall house and senate districts contain less than ninety-five percent or more than one hundred five percent of a ratio of representation, except when creating a single-county house district under Section 9. As stated in Part IIA, Sections 3 and 4 must be accorded the highest priority under Article XI.
Second, plaintiffs’ insistence that House District 5, the single-county, Section 9 district of Ashtabula County, must be retained is not supported by law. Section 9 provides that “reasonable effort shall be made” to create such a district; it does not mandate creation of such a district. Further, Section 7(D) requires prior districts to be maintained, but only “to the extent reasonably consistent with the [population] requirements of section 3 * * *.” These two provisions further suggest the primacy of Section 3’s population requirements. Accordingly, to resolve a Section 3 population problem, which both expert witnesses testified exists in northeastern Ohio, Ashtabula County may be divided.
*227Third, plaintiffs allege irreconcilable Section 11 complications. However, it is not clear that such complications would arise had plaintiffs correctly construed Section 10 and its interrelationship with and subordination to other sections farther back in the creation of the plan. Moreover, if a conflict between Section 11 and Sections 3 and 4 is unavoidable, Section 11 must yield.
It is impossible to tell, from the evidence submitted, how far the adopted plan should be reconstructed to achieve complete constitutional compliance with Sections 3 and 4. Plaintiffs have shown that there is a difficult situation in northeastern Ohio. However, they have chosen to violate the population provisions of Sections 3 and 4, which, according to the internal evidence of Article XI, should be granted the highest priority. Therefore, plaintiffs have not sustained the constitutionality of the plan on this issue, and they should be required to make changes to the plan by granting priority to Sections 3 and 4’s population requirements. Judgment should be granted to defendant Henry on his counterclaim.
E. Section 7(A)’s Contiguity Requirement
Plaintiffs do not raise the specific issues discussed in this and the following two subparts. However, since they have raised the general issue of the construction of Section 7 and supplied much evidence on these issues, these issues are also ripe for adjudication.
Defendants Ferguson and Quilter contend that the apportionment plan violates Section 7(A) of Article XI with respect to House District 26 in Franklin County. Section 7(A) states in part:
“Every house of representatives district shall be compact and composed of contiguous territory * * *.”
Defendants state that precinct C of Blendon Township west of Westerville Pike is supposed to be in House District 26, yet a segment of that precinct west of Westerville Pike is totally surrounded by House Districts 21 and 25 and is therefore not contiguous to the rest of the territory of House District 26. Plaintiffs do not address this contention. However, in the document titled “Plaintiffs’ Submission of Evidence,” filed on November 25, 1991, plaintiffs state that “[t]he description for the assignment of Blendon Township in Franklin County is incorrect.” Thus, plaintiffs seem to acknowledge the problem and should be required to make the correction.
F. Section 7(B) Violations
Section 7(B) of Article XI requires that when a district cannot be formed from a whole county or counties, it must be formed by combining governmental units in the following order of preference: counties, townships, municipali*228ties, and city wards. Defendants contend that plaintiffs violated this provision by dividing the city of Mentor in Lake County between House Districts 69 and 70. Reference to the adopted plan confirms this division. Plaintiffs do not contest this on brief, and, in fact, in their list of technical corrections admit that the “City of Mentor should be assigned to House District 70.” Therefore, the plan is invalid to this extent, and plaintiffs should be required to make the necessary correction.
G. Section 7(C) Violations
1. Cuyahoga County
Section 7(C) states that when Section 3’s population requirements cannot be attained by combining governmental units under Section 7(B), “only one” such unit may be divided between two districts, giving preference in the selection of a unit for division in the following order: township, city ward, city, and village. Defendants first contend that a violation occurs in Cuyahoga County, where the city of Beachwood and villages of Orange and Oakwood are all divided between House Districts 11 and 15. Reference to the adopted plan confirms these divisions. Again, plaintiffs appear to admit the violation in their list of technical corrections, paragraph 10, where they state that all of Beachwood and Orange should be assigned to District 15. If this were done, the village of Oakwood would still be divided between the two house districts. Section 7(C) prefers the division of Beachwood, a city, before Oakwood, a village. Accordingly, plaintiffs should correct the plan in total conformity with Section 7(C).
Next, defendants contend that Section 7(C) is violated because Cleveland wards 19, 20, and 21 are divided between House Districts 17 and 19, and wards 17, 18, and 19 are divided between House Districts 13 and 17. Reference to the adopted plan confirms these divisions, and again, plaintiffs appear to admit the violations by stating that all of wards 17, 19 and 20 should be in House District 17. This would leave ward 18 divided between House Districts 13 and 17, and ward 21 divided between House Districts 17 and 19, which is permissible under Section 7(C). Again, plaintiffs should make these corrections.
2. Franklin County
Defendants contend that wards 10, 31, 33, and 58 of the city of Columbus and Franklin Township in Franklin County are all divided between House Districts 23 and 28. The adopted plan confirms the allegation. Plaintiffs state in their list of technical corrections that wards 10 and 33 should be assigned to House District 28, and ward 31 should be assigned to House District 23. This would leave ward 58 and Franklin Township divided between *229the two districts, which would still be a facial violation of Section 7(C). Plaintiffs should make the necessary corrections to comply fully with Section 7(C).
Next, defendants contend that Columbus wards 46 and 73 and Blendon, Jefferson, and Truro Townships in Franklin County are divided between House Districts 24 and 25. This is confirmed by reference to the description of the districts in the approved plan. Plaintiffs do not admit these violations in their list of technical corrections, and they also do not defend against this allegation on brief. Therefore, the greater weight of the evidence favors defendants on this issue. Accordingly, plaintiffs should correct the violation.
Next, defendants contend that Columbus wards 43, 52, 60 and 72, and Clinton, Perry, and Sharon Townships are divided between House Districts 26 and 27. Reference to the adopted plan confirms this. In their list of technical corrections, paragraph fourteen, plaintiffs state that ward 43 should be placed in House District 27 and wards 60 and 72 should be placed in House District 26. Even when accomplished, this would leave ward 52 and the three townships divided between the two districts, in apparent continuing violation of Section 7(C). Plaintiffs should be required to correct the violations in total conformity with Section 7(C).
Next, defendants argue that Columbus wards 10, 57, and 67 and Norwich and Prairie Townships are divided between House Districts 28 and “19” (sic, 29). Reference to the adopted plan confirms this. In their list of technical corrections, paragraphs thirteen and fifteen, plaintiffs state that wards 10 and 57 should be in House District 28 and ward 67 should be in House District 29. This would still leave the two townships split between the two house districts in apparent violation of Section 7(C). Again, plaintiffs should correct the violations to achieve total conformity with Section 7(C).
3. Hamilton County
Defendants contend that the cities of Forest Park and Mt. Healthy and Springfield Township are divided between House Districts 32 and 35 in Hamilton County. Reference to the adopted plan confirms this. In their list of corrections, paragraph 16, plaintiffs state that Forest Park should be in House District 32. This would still leave Mt. Healthy and Springfield Township split between the two house districts. Thus, there is a present violation of Section 7(C) and a potential continuing violation even if the technical correction is made. Plaintiffs should correct all violations in total conformity with Section 7(C).
Next, defendants contend that Cincinnati Ward 24 and Sycamore and Symmes Townships are divided between House Districts 32 and 36. Refer*230ence to the adopted plan confirms this. In their list of technical corrections, paragraph 17, plaintiffs state that the two townships should be placed in House District 36 and ward 24 should be split between House Districts 31 and 32. This would cure the violation alleged.
4. Summit County
Defendants contend that Springfield Township and apparently Coventry Township (although defendants’ brief fails to specify Coventry Township) are divided between House District 47 and 48. The assertion is correct, however, and plaintiffs’ technical correction merely places precinct J of Coventry Township in House District 48 and precincts A and H in Springfield Township, which does not cure the violation. Accordingly, plaintiffs should comply fully with Section 7(C) and divide only one such governmental unit between the two districts.
5. Stark County
Defendants contend that Plain and Perry Townships are divided between House Districts 54 and 55. The adopted plan confirms this. Plaintiffs have no technical correction; however, a violation exists and plaintiffs should conform the plan to Section 7(C) in this respect.
6. Lorain County
Defendants contend that Ward 2 of Elyria and Carlisle Township are divided between House Districts 61 and 62. The adopted plan confirms this, and plaintiffs offer no technical correction. Plaintiffs should conform the plan to Section 7(C) in this respect.

Conclusion

Having thus construed Article XI, I believe that judgment should be entered for defendant Henry on his counterclaim and that plaintiffs should be ordered to redraw the plan in conformity with the requirements of the Ohio Constitution, as set forth herein. The failure of the majority to address the significant constitutional questions presented by the apportionment plan proposed by plaintiffs is judicially irresponsible, since it makes needless future litigation inevitable.
H. Brown, J., concurs in the foregoing dissenting opinion.

. A house ratio of representation is 109,567 persons, the total population of the state divided by 99, the number of house districts. A senate ratio of representation is the total population of the state divided by 33, the number of senate districts. See Section 2 of Article XI, Ohio Constitution.


. Section 3 of Article XI states:
“The population of each house of representatives district shall be substantially equal to the ratio of representation in the house of representatives, as provided in section 2 of this Article, and in no event shall any house of representatives district contain a population of less than ninety-five per cent nor more than one hundred five per cent of the ratio of representation in the house of representatives, except in those instances where reasonable effort is made to avoid dividing a county in accordance with section 9 of this Article.”
Section 4 of Article XI states:
“The population of each senate district shall be substantially equal to the ratio of representation in the senate, as provided in section 2 of this Article, and in no event shall any senate district contain a population of less than ninety-five per cent nor more than one hundred five per cent of the ratio of representation in the senate as determined pursuant to this Article.”
Section 7 of Article XI states:
“(A) Every house of representatives district shall be compact and composed of contiguous territory, and the boundary of each district shall be a single nonintersecting continuous line. To the extent consistent with the requirements of section 3 of this Article, the boundary lines of districts shall be so drawn as to delineate an area containing one or more whole counties.
“(B) Where the requirements of section 3 of this Article cannot feasibly be attained by forming a district from a whole county or counties, such district shall be formed by combining the areas of governmental units giving preference in the order named to counties, townships, municipalities, and city wards.
“(C) Where the requirements of section 3 of this Article cannot feasibly be attained by combining the areas of governmental units as prescribed in division (B) of this section, only one *220such unit may be divided between two districts, giving preference in the selection of a unit for division to a township, a city ward, and a village in the order named.
“(D) In making a new apportionment, district boundaries established by the preceding apportionment shall be adopted to the extent reasonably consistent with the requirements of section 3 of this Article.”
Section 8 of Article XI states:
“A county having at least one house of representatives ratio of representation shall have as many house of representatives districts wholly within the boundaries of the county as it has whole ratios of representation. Any fraction of the population in excess of a whole ratio shall be a part of only one adjoining house of representatives district.
“The number of whole ratios of representation for a county shall be determined by dividing the population of the county by the ratio of representation for the house of representatives determined under section 2 of this Article.”
Section 9 of Article XI states:
“In those instances where the population of a county is not less than ninety per cent nor more than one hundred ten per cent of the ratio of representation in the house of representatives, reasonable effort shall be made to create a house of representatives district consisting of the whole county.”
Section 11 of Article XI states:
“Senate districts shall be composed of three contiguous house of representatives districts. A county having at least one whole senate ratio of representation shall have as many senate districts wholly within the boundaries of the county as it has whole senate ratios of representation. Any fraction of the population in excess of a whole ratio shall be a part of only one adjoining senate district. Counties having less than one senate ratio of representation, but at least one house of representatives ratio of representation shall be part of only one senate district.
“The number of whole ratios of representation for a county shall be determined by dividing the population of the county by the ratio of representation in the senate determined under section 2 of this Article.
“Senate districts shall be numbered from one through thirty-three and as provided in section 12 of this Article.”


. See footnote 2 for the full text of Section 7.


. See footnote 2 for the full text of Section 8.